     Case 3:19-cv-00387-CCC-MA Document 113 Filed 03/17/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VINCENT TOLENTINO,                      :   CIVIL ACTION NO. 3:19-CV-387
                                        :
                  Plaintiff             :   (Judge Conner)
                                        :
            v.                          :
                                        :
URBANICK, SGT. MCCULLOUGH,              :
DUNN, BOOHER, and                       :
SUPERINTENDENT MARSH,                   :
                                        :
                  Defendants            :

                                   ORDER

      AND NOW, this 17th day of March, 2021, upon consideration of defendants’

motion for summary judgment and in accordance with the memorandum of the

same date, it is hereby ORDERED that:

      1.    The motion for summary judgment (Doc. 102) is GRANTED in part
            and DENIED in part.

      2.    The motion is GRANTED as to defendants Marsh, Booher, and
            McCullough.

      3.    The motion is DENIED as to defendants Dunn and Urbanick.

      4.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
            defendants Marsh, Booher, and McCullough and as against plaintiff on
            all claims in the amended complaint.



                                    /S/ CHRISTOPHER C. CONNER
                                    Christopher C. Conner
                                    United States District Judge
                                    Middle District of Pennsylvania
